Citation Nr: 0120419	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  99-00 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for flu.

3.  Entitlement to service connection for viral infections.

4.  Entitlement to an evaluation in excess of 10 percent for 
allergic rhinitis, pharyngitis, tonsillitis, and bronchitis.  

5.  Entitlement to an evaluation in excess of 10 percent for 
migraine headaches.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from April 1983 to May 1991.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Little Rock, Arkansas. 

Service connection for flu and for viral infections is 
addressed in the remand portion of this decision, as is 
entitlement to an increased evaluation for allergic rhinitis, 
pharyngitis, tonsillitis, and bronchitis.  


FINDINGS OF FACT

1.  Sinusitis is had its onset in service.  

2.  The veteran experiences prostrating headaches on an 
average once a month over the last several months.


CONCLUSIONS OF LAW

1.  Sinusitis was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2000).  

2.  The criteria for a 30 percent evaluation, and no higher, 
for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic 
Code 8100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  The veteran 
has been notified in the statement of the case of the type of 
evidence needed to substantiate his claim.  Furthermore, the 
VA has obtained all treatment records identified by the 
veteran.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  

Service Connection for Sinusitis

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Moreover, a disease that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  

Service medical records document assessments at various 
points that include bronchitis, and pharyngitis, as well as 
upper respiratory and viral infections.  Post service 
treatment records document treatment for complaints that 
include sinus drainage and assessments of rhinitis, upper 
respiratory infection, and sinusitis.  For instance, the 
assessment in April 1993 was rhinitis/upper respiratory 
infection.  The assessment in January 1998 was chronic 
sinusitis.  

The veteran underwent a VA examination in December 1998.  The 
examiner, who reviewed medical records, indicated that the 
veteran first started having problems with respiratory 
illnesses in 1984.  According to the examiner, the veteran 
would develop nasal congestion, rhinorrhea, inflamed tonsils, 
and pharyngitis, as well as chest congestion and a cough.  
The veteran, reportedly, also had several episodes of the 
flu.  The examiner's impressions were (1) allergic rhinitis 
and sinusitis; (2) recurrent pharyngitis and tonsillitis 
associated with the first diagnosis, and (3) allergic 
bronchitis associated with the first diagnosis.  The examiner 
concluded that the veteran clearly had upper respiratory 
problems since in the military, manifested primarily as 
episodes of rhinitis, pharyngitis, tonsillitis and allergic 
bronchitis.  

Based upon this evidence, the RO granted service connection 
for allergic rhinitis, pharyngitis, tonsillitis, and 
bronchitis.  Although the RO denied service connection for 
sinusitis, the VA examiner's diagnosis indicates that 
rhinitis and sinusitis are related disorders.  The Board, 
therefore, finds that sinusitis is an element of the 
disorders which the examiner indicated had their onset in 
service.  Service connection, therefore, is warranted for 
sinusitis, although service medical records do not make 
express reference to that disorder.  

Increased Evaluation for Headaches

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's 
SCHEDULE FOR RATING DISABILITIES (Schedule), codified in 
C.F.R. Part 4 (1999).  VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  The 
Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.

The veteran's service-connected headache disability is 
evaluated under Diagnostic Code 8100.  Pursuant to this code, 
migraines are rated based on the frequency and severity of 
such attacks as well as any resulting economic impairment.  
Migraine headaches, with very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability, warrant a 50 percent evaluation.  With 
characteristic prostrating attacks occurring on the average 
of once a month over the last several months, a 30 percent 
rating is to be assigned.  With characteristic prostrating 
attacks occurring on the average of one in two months over 
the last several months, a 10 percent rating is to be 
assigned.  38 C.F.R. Part 4, § 4.124a, Code 8100.

Post service treatment records document treatment for 
headaches at various points in time.  In April 1993, the 
veteran complained of headaches, at which time the assessment 
was rhinitis and upper respiratory infection.  In December 
1993, the veteran complained of a sore throat and headaches.  
In August 1995, the veteran complained of headaches 
associated with hearing aides.  In February 1998, the veteran 
complained of headaches, for which he took six Tylenol.  He 
also complained of a deep cough with yellow sputum, with 
streaks of blood.  The assessment was upper respiratory 
infection.  In June 1998, the veteran complained of frontal 
headaches and chronic sinus drainage.  

During a VA examination in December 1998, the veteran 
indicated that he had been having one headache per week and 
by the time of the examination had two to three headaches per 
week.  The veteran described the pain as temporal, some times 
bilateral, associated with photophobia and phonophobia.  The 
veteran indicated during that examination that Ibuprofen 
relieved the headaches after 45 to 60 minutes.  The veteran 
also indicated that he missed two days of work during the 
prior three months due to headaches.  The examiner concluded 
that the veteran's history was consistent with migraine 
headaches.  

In April 1999, the veteran received treatment for complaints 
of headaches, described as more severe and more frequent, 
occurring two to three times per week "for the last couple 
months."  The headaches were on the right frontal area, 
sometimes on the side.  Ibuprofen helped ease the headaches.  
According to the veteran, he experienced nausea and vomiting 
once a week, and the headaches lasted between an hour and a 
day.  The veteran also indicated that he experienced some 
blurred vision when the headaches were very severe, as well 
as mild photophobia and phonophobia.  The veteran's headaches 
were characterized as probably vascular, and an entry 
references questionable cluster headaches.  

During a hearing in April 2001, the veteran complained of 
headaches for which he took Tylenol.  He testified that over 
the previous year he missed 15 days of work as a result of 
headaches.  He indicated that at the peak of their severity 
the headaches would leave him unable to concentrate and that 
during such headaches bright lights and loud noises bothered 
him.  He also indicated in his testimony that he experienced 
25 to 50 headaches a year, and that about half of those 
headaches required him to go to bed.  

The Board has considered the medical evidence before it, as 
well as the veteran's testimony.  Taking the veteran's 
testimony at face value, the veteran experiences prostrating 
headaches anywhere between 12 and 25 times per year.  He has 
also testified that he has missed work some 15 times per 
year.  He has reported to a treating physician that, when 
most severe, his headaches result in symptoms that include 
photophobia and blurred vision.  Based on this evidence, the 
Board concludes that the veteran experiences prostrating 
headaches on an average once a month over the last several 
months.  However, the Board finds that the veteran, who is 
largely able to treat his headaches with Tylenol and who by 
his own testimony missed no more than 15 days of work during 
the prior year as a result of headaches, does not suffer from 
a disability analogous to very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  Therefore, a 30 percent evaluation, 
but no greater, is warranted for the veteran's headaches.  


ORDER

Service connection for sinusitis is granted.  

A 30 percent evaluation for migraine headaches is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.  



REMAND

The veteran seeks service connection for what he 
characterized during his April 2001 hearing as increased 
susceptibility to flu and to viral infections associated with 
his service connected respiratory disorders.  The December 
1998 VA examination, together with the veteran's history of 
symptomatology, raises some question as to whether the 
respiratory infections and the flu are related to his 
service-connected disability.  However, the examiner did not 
expressly opine whether the veteran suffers from increased 
susceptibility to the flu or to viral infections as a result 
of the diagnosed respiratory disorders.  An examination for 
clarification with respect to that question, therefore, is 
warranted.  

The history provided by the examiner, who indicated that the 
claims file had been reviewed, also raises some question as 
to whether all VA treatment records pertaining to the 
treatment of respiratory disorders have been obtained.  For 
instance, the examiner indicated that the veteran had a 
history of severe episodes of flu, the most recent occurring 
the previous month.  However, the claims file does not 
include VA treatment records from 1998 dated later than 
February of that year.  The Board observes that although the 
veteran has submitted VA treatment records at various points 
in time, the RO appears to have requested VA records of 
treatment only from January 27, 1998 to July 31, 1998.  
Additional development is warranted to ensure that all 
pertinent records are obtained.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  

Service connection is in effect for allergic rhinitis, 
pharyngitis, tonsillitis, and bronchitis, evaluated as 10 
percent disabling under diagnostic code 6522.  The Board 
observes diagnostic code 6500 sets forth criteria for 
evaluating bronchitis based upon the results of a pulmonary 
function test.  Under that code, an evaluation for bronchitis 
assigned based upon any one of the following findings, FEV-1, 
FEV-1/FVC, or DLCO (SB), which ever results in the highest 
evaluation.  The veteran underwent a VA examination that 
included a pulmonary function test.  However, the report of 
that examination, which sets forth findings for FEV-1 and 
FEV-1/FVC, fails to set forth any findings pertaining to DLCO 
(SB).  The examination, therefore, is inadequate for rating 
purposes.  The veteran should be afforded a VA examination to 
ascertain the severity of allergic rhinitis, pharyngitis, 
tonsillitis, and bronchitis; that examination should include 
the results of a pulmonary function test the results of which 
include findings pertaining to DLCO (SB).  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should also make sure that all 
VA records of treatment received through 
VA facilities at Little Rock, Arkansas, 
not previously associated with the claims 
file, are made part of the claims file.  
This should include any records, not 
previously obtained, generated prior to 
January 27, 1998 or subsequent to July 
31, 1998.  

3.  The RO should afford the veteran an 
examination to ascertain the nature and 
cause of any susceptibility to flu and to 
viral syndrome.  The examiner should 
offer an opinion as to (1) whether it is 
at least as likely as not that the 
veteran suffers from increased 
susceptibility to flu as a result of his 
service-connected respiratory disorders 
and (2) whether it is at least as likely 
as not that the veteran suffers from 
increased susceptibility to any other 
viral syndrome as a result of his 
service-connected respiratory disorders.  
In each case, if the answer is negative, 
the examiner should indicate whether the 
veteran suffers from an increased 
susceptibility either to flu or any other 
viral syndrome and, if so, whether it is 
at least as likely as not that such 
susceptibility had its onset in or is 
related to service.  The examiner's 
attention is directed, in part, to the 
report of the December 1998 VA 
examination.  The claims file must be 
made available to the examiner for 
review.

4.  The veteran also should be afforded 
an examination to ascertain the severity 
of his service-connected respiratory 
disorders.  Unless the examiner states 
that such testing is medically 
contraindicated, the examination report 
must include the results of a pulmonary 
function test and findings pertaining to 
DLCO (SB).  The claims file must be made 
available to the examiner for review.

5.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC). An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 



